Case: 21-40239     Document: 00516258533         Page: 1     Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 29, 2022
                                  No. 21-40239
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Franco-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:19-CR-71-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Oscar Franco-Lopez pleaded guilty to possession of 500 grams or
   more of methamphetamine and unlawful possession of a firearm and
   ammunition by an alien. He received a below-guidelines sentence of 140
   months of imprisonment on the drug offense, which was ordered to run


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40239      Document: 00516258533          Page: 2    Date Filed: 03/29/2022




                                    No. 21-40239


   concurrently with the 10-year term of imprisonment imposed for his firearm
   and ammunition offense. He filed a timely notice of appeal and now
   challenges the district court’s denial of his request for a two-level minor-role
   adjustment under U.S.S.G. § 3B1.2(b).
          A “minor participant” is any participant “who is less culpable than
   most other participants in the criminal activity, but whose role could not be
   described as minimal.” § 3B1.2, comment. (n.5). Whether Franco-Lopez
   was a minor participant under § 3B1.2 is a factual question that this court
   reviews for clear error, and the district court’s finding will not be disturbed
   unless it is implausible in light of the record as a whole. See United States
   v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016).
          Franco-Lopez argues that the district court failed to properly weigh
   the appropriate factors for assessing relative culpability. He further asserts
   that his participation in the criminal offense was substantially less culpable
   than that of the average participant under the relevant factors and that the
   district court’s error was not harmless.
          Notwithstanding the circumstances cited by Franco-Lopez and his
   arguments to the contrary, the district court weighed the relevant factors as
   it saw fit under the circumstances, see United States v. Torres-Hernandez,
   843 F.3d 203, 210 (5th Cir. 2016), and plausibly found that Franco-Lopez’s
   actions were not peripheral to the advancement of the offense at issue,
   possession with intent to distribute the stolen methamphetamine, but instead
   established that his participation was average relative to the other persons
   that he identified as participants in the offense, see United States v. Castro,
   843 F.3d 608, 613-14 (5th Cir. 2016); Gomez-Valle, 828 F.3d at 331.
   Accordingly, no clear error has been shown. See Castro, 843 F.3d at 613-14.
          The judgment of the district court is AFFIRMED.




                                          2